     Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 1 of 16 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION


TIFFANY N. ROBERSON, Individually,
and on behalf of herself and all other similarly
situated current and former employees,

        Plaintiff,
                                                             CASE NO. ______________
                      v.

TEXAS ROADHOUSE
MANAGEMENT CORP.,
                                                             FLSA Opt-In Collective Action
        Defendant.                                           JURY DEMANDED

____________________________________________________________________________

                      COLLECTIVE ACTION COMPLAINT
 ____________________________________________________________________________
        Plaintiff Tiffany N. Roberson (“Plaintiff”), individually, and on behalf of herself and

other similarly situated current and former tipped employees, brings this collective action against

Defendant Texas Roadhouse Management Corp., (“Defendant”) and, alleges as follows:

                                                   I.

                                        INTRODUCTION

1.      This lawsuit is brought against Defendant as a collective action under the Fair Labor

        Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid minimum wages and

        other damages owed to Plaintiff and other similarly situated current and former tipped

        employees who are members of a class as defined herein and employed by Defendant.




                                                   II.

                                                   1
     Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 2 of 16 PageID #: 2




                                       JURISDICTION AND VENUE

2.        The FLSA authorizes court actions by private parties to recover damages for violations of

          the FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims is based

          on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

3.        Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because

          Defendant’s national headquarters are located in this District and it regularly conducts

          business in this District.

                                                   III.

                                         CLASS DESCRIPTION

4.        Plaintiff brings this action on behalf of the following similarly situated persons:

              All current and former hourly-paid tipped employees (servers,

              waiters, waitresses and bartenders) of Defendant in the United

              States who work (or have worked) at Defendant’s Texas

              Roadhouse restaurants at any time during the applicable limitations

              period covered by this Collective Action Complaint (i.e. two years

              for FLSA violations and, three years for willful FLSA violations)

              up to and including the date of final judgment in this matter, and

              who are the Named Plaintiffs or elect to opt-in to this action

              pursuant to the FLSA, 29 U.S.C. § 216(b). (Collectively, “the

              class”) 1



                                                   IV.


1
     Plaintiff reserves the right to modify or amend the Class Description upon newly discovered
     information gathered through the discovery process.
                                                    2
     Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 3 of 16 PageID #: 3




                                              PARTIES

5. Defendant, Texas Roadhouse Management Corp., is a Kentucky corporation with its

      principal offices located at 6040 Dutchmans Lane, Louisville, Kentucky, 40205-3305.

      Defendant can be served via its registered agent, Corporation Service Company, located at

      2908 Poston Avenue, Nashville, TN 37203-1312 USA.

6. Plaintiff Tiffany N. Roberson was employed by Defendant as an hourly-paid tipped

      employee at one of Defendant’s Texas Roadhouse restaurant in Horn Lake, Mississippi

      within the past three years preceding the filing of this collective action lawsuit. (Plaintiff

      Roberson’s Consent to Join this collective action is attached hereto as Exhibit A.)

                                                       V.

                                      FACTUAL ALLEGATIONS

7.       Defendant owns and operates Texas Roadhouse branded restaurants throughout the

         United States.

8.       Defendant has been an “employer” of Plaintiff and those similarly situated during the

         relevant period to this action.

9.       The primary function of Defendant’s restaurants is to sell and serve food and beverage

         items to customers.

10.      Defendant has been the “employer” of Plaintiff and those similarly situated within the

         meaning of 29 U.S.C. § 203(d) during all times relevant to this collective action lawsuit.

11.      Defendant employed Plaintiff and those similarly situated and was responsible for

         establishing and administering their pay and overtime rates of pay during all times

         material to this lawsuit.




                                                   3
  Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 4 of 16 PageID #: 4




12.   During all times material, Defendant has had a common plan, policy and practice of

      compensating Plaintiff and those similarly situated under a tip-credit compensation plan,

      consisting of compensating tipped employees with only a sub-minimum wage hourly rate

      of pay and then supposedly crediting tips received by them during their shifts which,

      when added to the sub-minimum wage pay, would amount to at least the FLSA required

      hourly rate of pay of at least $7.25.

13.   However, there are strict requirements under the FLSA for an employer to be eligible to

      implement and administer such a tip credit compensation plan.

14.   Under 29 U.S.C. § 203 (m), an employer utilizing such a tip credit compensation plan

      must inform its tipped employees in advance of its intention to use such plan pursuant to

      said Section 203 (m) of the FLSA.

15.   Notably, under Section 203(m) of the FLSA, an employer is not entitled to utilize a tip

      credit compensation plan unless it informs its tipped employees of the following in

      advance: (1) the amount of the sub-minimum wage cash wage that is to be paid to the

      respective tipped employee; (2) the amount by which the wages of the respective tipped

      employee are decreased on account of the tip credit; (3) that all tips received by the

      employee must be retained by the employee except for tips contributed to a valid tip pool

      and, (4) that the tip credit shall not apply to any employee who does not receive the

      Section 203(m) notice.

16.   Defendant failed to inform Plaintiff and, on information and belief, likewise failed to

      inform those similarly situated of the Section 203(m) four-point notice requirements

      before or after the beginning of their employment.




                                              4
  Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 5 of 16 PageID #: 5




17.   As a result of its failure to inform Plaintiff and those similarly situated of the said Section

      203(m) “tip credit” four-point notice requirements, Defendant has disqualified itself from

      eligibility for such a plan during all times material.

18.   Consequently, Defendant is liable to Plaintiff and those similarly situated for all hours

      worked within weekly pay periods at the applicable FLSA minimum wage rate of pay of

      $7.25 per hour and, any related overtime at the applicable FLSA overtime rate of pay one

      and one-half times their regular hourly rate of pay for hours over forty (40) per week

      during all times material to this lawsuit.

19.   The U.S. Department of Labor’s Fact Sheet #15 provides “the maximum tip credit that an

      employer can currently claim under the FLSA is $5.12 per hour (the minimum wage of

      $7.25 minus the minimum required cash wage of $2.13).

20.   According to the regulation promulgated by the U.S. Department of Labor, “ . . . tips are

      the property of the employee whether or not the employer has taken a tip credit under

      section (3) of the FLSA.” 29 C.F.R. § 531.52.

21.   Aside from its failure to inform Plaintiff and those similarly situated of its

      aforementioned tip credit compensation plan, Defendant has had a centralized, unified

      and common plan, policy and practice of strictly enforcing restricted hours of

      compensable work per day and per week (budgeted labor) by providing incentives

      (bonuses) to managers to stay within or below such budgeted labor, even though such

      budgeted labor was/is inadequate to meet the operational demands and needs of its

      restaurants. In turn, this policy has forced Defendant’s managers to encourage, entice,

      condone, induce, require and/or, suffer and permit, Plaintiff and those similarly situated




                                                   5
     Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 6 of 16 PageID #: 6




         to perform unrelated (dual occupation), 2 non-tip producing tasks while clocked-in to

         Defendant’s timekeeping system as tipped employees at a sub-minimum “tip credit”

         wage as well as to perform non-tip producing preparation and maintenance “side work”

         of more than 20% of their work time while only receiving a sub-minimum wage rate of

         pay, all in violation of the FLSA, as described further hereinafter.

22.      At all times material to this action, Plaintiff and those similarly situated have been

         “employees” of Defendant as defined by Section 203(e)(1) of the FLSA and, worked for

         Defendant within the territory of the Unites States within three (3) years preceding the

         filing of this lawsuit.

23.      At all times material to this action, Defendant has been an enterprise engaged in

         commerce or in the production of goods for commerce as defined by Section 203(s)(1) of

         the FLSA, with annual revenue in excess of $500,000.00.

24.      At all times material to this action, Defendant has been subject to the pay requirements of

         the FLSA because it has been an enterprise engaged in interstate commerce and its

         employees have been engaged in interstate commerce.

25.      Defendant has and continues to classify hourly-paid employees as “tipped employees”

         while requiring them to routinely perform non-tipped tasks and, thereby, are deprived of

         the opportunity to earn tips during a significant portion of their respective shifts.

26.      More specifically, Plaintiff and those similarly situated routinely have spent up to an hour

         or more of each shift performing tasks non-tipped during periods of time when not

         assigned “tables” and which tasks are unrelated to their tip producing duties (i.e., “dual

         occupation” duties) including, but not limited to: vacuuming and sweeping and taking


2
    See 29 C.F.R. § 531.56(e)


                                                    6
  Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 7 of 16 PageID #: 7




      out trash, cleaning restaurant artifacts, décor, lights, blinds, windows, cleaning ice and tea

      bins, wiping down walls and attending “alley rally” meeting.

27.   In addition, Plaintiff and those similarly situated routinely have spent more than twenty

      percent (20%) of their regularly scheduled shifts performing maintenance and preparation

      “side work” tangentially related to their tipped occupation but, nonetheless, consisting of

      non-tip producing tasks (such as refilling sugar caddies, refilling salt and pepper shakers,

      filing ice bins, refilling condiments, cleaning chairs, tables, booths, restaurant artifacts

      and décor, lights, blinds, windows, as well was preforming pre-closing cleaning tasks,

      vacuuming and/or sweeping dining areas, checking dishes, and napkins), while only

      being compensated at a sub-minimum wage rate of pay pursuant to Defendant’s tip

      credit compensation plan rather than at the applicable minimum wage rate of pay of

      $7.25 per hour.

28.   As a result, Plaintiff and those similarly situated are entitled to at least the applicable

      FLSA minimum wage for all hours performing such “dual occupation” duties, without

      applying a tip credit.

29.   Likewise, as a result, Plaintiff and those similarly situated are entitled to at least the

      applicable FLSA minimum wage for all hours performing in excess of twenty (20)

      percent maintenance and preparation “side work”, without applying a tip credit.

30.   The aforementioned unpaid wage claims of Plaintiff and those similarly situated are

      united by common theories of Defendant’s FLSA violations.

31.   The net effect of Defendant’s aforementioned plan, policy and practice of requiring

      Plaintiffs and other class members to perform “dual occupation,” non-tip producing work

      at the tip credit rate when not assigned customers, and to perform tasks tangentially



                                                7
  Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 8 of 16 PageID #: 8




      related tipped occupation, including preparation and maintenance “side work” of more

      than twenty (20) percent of the work time while only receiving a sub-minimum wage rate

      of pay for such time was to stay within its “budgeted labor” cost for each of its

      restaurants and, thereby, save payroll costs and payroll taxes. As a consequence,

      Defendant has violated the FLSA and thereby enjoyed ill-gained profits at the expense of

      Plaintiff and those similarly situated.

32.   Although at this stage Plaintiff is unable to state the exact amount owed to her and other

      members of the class, she believes such information will become available during the

      course of discovery. However, when an employer fails to keep complete and accurate

      time records, employees may establish the hours worked solely by their testimony and the

      burden of proof of overcoming such testimony shifts to the employer.

                                                VI.

                           COLLECTIVE ACTION ALLEGATIONS

33.   Plaintiff bring this action on behalf of herself and the class as a collective action pursuant

      to the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).

34.   The claims under the FLSA may be pursued by those who opt-in to this case under 29

      U.S.C. § 216(b).

35.   The members of the class are so numerous that joinder of all other members of the class

      is impracticable. While the exact number of the other members of the class is unknown to

      Plaintiff at this time and, can only be ascertained through applicable discovery, she

      believes there are at several thousands of similarly situated hourly-paid tipped employees

      in the class.

36.   The claims of Plaintiff are typical of the claims of the class. Plaintiff and other members

      of the class who work or have worked for Defendant at its Texas Roadhouse restaurants

                                                8
  Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 9 of 16 PageID #: 9




      were subjected to the same operational, compensation and timekeeping policies and

      practices, including Defendant’s failure to provide them with the aforementioned Section

      203(m) four-point tip credit plan notice as well as Defendant’s failure to pay them the

      applicable FLSA minimum wage of $7.25 per hour (without applying a tip credit) for

      unrelated “dual occupation” non-tip producing work when not assigned “tables” and

      Defendant’s failure to compensate them with at least the FLSA minimum wage of $7.25

      per hour (without applying a tip credit) for time spent performing related non-tip

      producing preparation and maintenance “side work” in excess of twenty (20) percent of

      their work time as well as any related overtime at the applicable FLSA overtime rate of

      pay for such non-compensated work.

37.   Common questions of law and fact exist as to the class which predominate over any

      questions only affecting other members of the class individually and include, but are not

      limited to, the following:

                     Whether Plaintiff and other members of the class were expected and/or
                     required to perform work without proper compensation;

                     Whether Defendant suffered and permitted Plaintiff and other members of
                     the class to perform work without proper compensation;

                     Whether Defendant failed to pay Plaintiff and the other members of the
                     class the applicable FLSA minimum wage for all work performed;

                     The correct statutes of limitations for the claims of Plaintiff and other
                     members of the class;

                     Whether Plaintiff and other members of the class are entitled to damages
                     from Defendant, including but not limited to liquidated damages, and the
                     measure of the damages; and,

                     Whether Defendant is liable for interest, attorneys’ interest, fees, and costs
                     to Plaintiffs.



                                               9
 Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 10 of 16 PageID #: 10




38.   Plaintiff will fairly and adequately protect the interests of the class as her interests are

      aligned with those of the other members of the class. Plaintiff has no interests adverse to

      the class and Plaintiff has retained competent counsel who are experienced in FLSA

      collective action litigation.

39.   The collective action mechanism is superior to the other available methods for a fair and

      efficient adjudication of the controversy. The expenses, costs, and burden of litigation

      suffered by individual other members of the class in a collective action are relatively

      small in comparison to the expenses, costs, and burden of litigation of individual actions,

      making it virtually impossible for other members of the class to individually seek address

      for the wrongs done to them.

40.   Plaintiff and other members of the class have suffered and will continue to suffer

      irreparable damage from the unlawful policies, practices, and procedures implemented by

      Defendant.

                                          COUNT I

 FLSA VIOLATION – FAIILURE TO PROVIDE TIP CREDIT NOTICE VIOLATIONS
                         (On Behalf of the Class)

41.   Plaintiff, on behalf of herself and other members of the class, repeats and re-alleges

      Paragraphs 1 through 40 above, as if they were fully set forth herein.

42.   At all times relevant herein, Defendant has been and continues to be an employer

      engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. § 206(a) and

      207(a).

43.   Plaintiff and class members were paid hourly rates of pay below the FLSA minimum

      wage rates of pay of $7.25 per hour as well as below any related overtime compensation




                                               10
 Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 11 of 16 PageID #: 11




      of one and one-half times their regular hourly rates of pay for all hours in excess of forty

      (40) per week during all times material.

44.   Pursuant to Defendant’s aforementioned failure to provide Plaintiff and those similarly

      situated with the aforementioned Section 203 (m) four-point notice requirement relating

      to its tip credit compensation plan, it has disqualified itself from being eligible for such

      plan and, therefore, is liable to them for all hours worked within weekly pay periods

      during all times material at the applicable FLSA minimum wage rate of pay at $7.25 per

      hour, as well as any related overtime at the applicable FLSA overtime rates of pay per

      hour.

45.   At all times relevant, Defendant has had actual and/or constructive knowledge of failing

      to provide Plaintiff and those similarly situated of the aforementioned Section 203(m)

      four-point notice relating to its tip credit compensation plan.

46.   At all times relevant, Defendant has had actual and/or constructive knowledge of failing

      to compensate Plaintiff and those similarly situated at the FLSA minimum wage rate of

      $7.25 per hour (as well as any related overtime at the applicable overtime rate of pay) for

      time spent performing non-tip producing “dual occupation” work as well as time spent in

      excess of twenty (20) percent performing non-tip producing maintenance and preparation

      work.

47.   Defendant’s failure to provide Section 213(m) notice was willful and, committed without

      a good faith basis.

48.   Defendant’s conduct constitutes a willful violation of the FLSA within the meaning of 29

      U.S.C. § 255(a).




                                                 11
 Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 12 of 16 PageID #: 12




49.   Due to Defendant’s aforementioned willful FLSA violations and lack of a good faith

      basis in committing such violations, Plaintiff and the other members of the class are

      entitled to recover from Defendant compensation for unpaid minimum wages, an

      additional equal amount as liquidated damages, as well as interest, reasonable attorneys’

      fees, costs, and disbursements relating to this action for the three-year statutory period

      under the FLSA, 29 U.S.C. § 216(b).

                                             COUNT II

      FLSA VIOLATION – UNRELATED “DUAL OCCUPATION” VIOLATIONS
                          (On Behalf of the Class)

50.   Plaintiff, on behalf of herself and other members of the class, repeats and re-alleges

      Paragraphs 1 through 49 above, as if they were fully set forth herein.

51.   At all times relevant herein, Defendant has been and continues to be an employer

      engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. § 206(a) and

      207(a).

52.   Pursuant to its centralized, uniform and common plans, policies and practices, Defendant

      has failed to pay Plaintiff and other members of the class the applicable FLSA minimum

      wage rates for all hours worked during all times material.

53.   At all times relevant and based on the aforementioned allegations, Defendant has had a

      centralized, uniform and common plan, policy and practice of willfully refusing to pay

      Plaintiff and other members of the class minimum wage for all unrelated "dual

      occupation" job duties, as described above.

54.   At all times relevant herein, Defendant’s aforementioned centralized, uniform and

      common plans, policies and practices of willfully failing to pay Plaintiff and members of

      the class at least the required minimum wage rate of $7.25 an hour for all unrelated “dual

                                              12
 Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 13 of 16 PageID #: 13




      occupation” job duties constitute an unpaid “minimum wage” claim of Plaintiff and class

      members.

55.   At all times relevant, Defendant has had actual and/or constructive knowledge of

      refusing to pay Plaintiff and other members of the class for all the aforementioned

      unrelated “dual occupation” time of at least the applicable FLSA minimum wage rate of

      pay.

56.   Defendant’s aforementioned FLSA violations were willful and committed without a good

      faith basis.

57.   Defendant’s conduct constitutes a willful violation of the FLSA within the meaning of 29

      U.S.C. § 255(a).

58.   Due to Defendant’s aforementioned willful FLSA violations, lack of a good faith basis in

      committing such violations, Plaintiff and the other members of the class are entitled to

      recover from Defendant compensation for unpaid minimum wages, an additional equal

      amount as liquidated damages, as well as interest, reasonable attorneys’ fees, costs, and

      disbursements relating to this action for the three-year statutory period under the FLSA,

      29 U.S.C. § 216(b)

                                             COUNT III

               FLSA VIOLATION – 20 PERCENT PLUS “SIDE WORK” VIOLATIONS

                                          (On Behalf of the Class)

59.   Plaintiff, on behalf of herself and other members of the class, repeats and re-alleges

      Paragraphs 1 through 58 above, as if they were fully set forth herein.




                                              13
 Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 14 of 16 PageID #: 14




60.   At all times relevant herein, Defendant has been and continues to be an employer

      engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a)

      and 207(a).

61.   At all times relevant herein, Defendant employed (and/or continues to employ) Plaintiff

      and each of the other members of the class within the meaning of the FLSA.

62.   At all times relevant and based on the aforementioned allegations, Defendant has had a

      centralized, uniform and common plan, policy and practice of willfully refusing to pay

      Plaintiffs and other members of the class minimum wage for time spent in performing

      non-tip producing maintenance and preparation “side work” job duties in excess of

      twenty (20) percent of their time without receiving the applicable FLSA minimum wage

      rate of pay of $7.25 per hour for such time.

63.   At all times relevant, Defendant has had actual and/or constructive knowledge of

      refusing to pay Plaintiff and other members of the class the applicable FLSA minimum

      wage rate of pay of $7.25 per hour for all time spent performing non-tip producing

      maintenance and preparation “side work” job duties in excess of twenty (20) percent of

      their work time.

64.   As a result of Defendant’s willful failure to compensate Plaintiff and other members of

      the class for at least the applicable minimum wage rate wage for all time spent

      performing related, but non-tip producing job duties in excess of twenty (20) percent of

      their work time, Defendant has violated and continue to violate the FLSA.

65.   Plaintiff and the other members of the class are therefore entitled to compensation for

      unpaid minimum wages at an hourly rate required by the FLSA for all time spent

      performing related, non-tip producing job duties in excess of twenty (20) percent of their



                                              14
 Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 15 of 16 PageID #: 15




        work time and an additional amount as liquidated damages, together with interest, costs,

        and reasonable attorney’s fees for the three-year statutory period under the FLSA.

                                    PRAYER FOR RELIEF

        Whereas, Plaintiff, individually, and/or on behalf of herself and all other similarly

situated members of the class, request this Court to grant the following relief against Defendant:


   A.    Designation of this cause as a collective action on behalf of the class and promptly

         issue notice pursuant to 29 U.S.C. § 216(a), apprising class members of the pendency

         of this action and permitting other members of the class to assert timely FLSA claims in

         this action by filing individual Consents under 29 U.S.C. § 216(b);

   B.    On Counts I, II and III, an award of compensation for unpaid minimum wages to

         Plaintiff and the other members of the class at the applicable FLSA minimum wage rate

         of pay and, any related overtime at the applicable FLSA overtime rate of pay.

   C.    On Counts I, II and II, an award of liquidated damages to Plaintiff and other members

         of the class; or in the alternative an award of prejudgment interest.

   D.    On Counts I, II and III, award post-judgment interest at the applicable legal rate to

         Plaintiff and other members of the class;

   E.    On Counts I, II and III, an award of costs, expenses, and disbursements relating to this

         action together with reasonable attorneys’ fees and expert fees to Plaintiff and other

         members of the class;

   F.    On Counts I, II and III, a ruling that the three-year statutory period for willful violations

         under the FLSA shall apply in this action, and

   G.    Such other general and specific relief as this Court deems just and proper.




                                                 15
 Case 3:19-cv-00628-DJH Document 1 Filed 09/04/19 Page 16 of 16 PageID #: 16




                                    JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all issues so triable.



Dated: September 4, 2019                    Respectfully submitted,

                                            /s/ Lori Keen
                                            Lori Keen (KY BPR #90250)
                                            Attorney at Law
                                            26 North 2nd St.
                                            Memphis, TN 38103
                                            (901) 527-4673
                                            lkeen@gwtclaw.com

                                                   &

                                            Gordon E. Jackson* (TN Bar No. 08323)
                                            J. Russ Bryant* (TN Bar No. 033830)
                                            JACKSON, SHIELDS, YEISER, HOLT
                                            OWEN & BRYANT
                                            262 German Oak Drive
                                            Memphis, TN 38018
                                            Telephone: (901) 754-8001
                                            Facsimile: (901) 754-8524
                                            gjackson@jsyc.com
                                            rbryant@jsyc.com

                                            Attorneys for Named Plaintiffs on behalf of herself
                                            and similarly situated current and former
                                            employees


                                            *Admission Pro Hac Vice Anticipated




                                              16
